On the original consideration of this case the court was of opinion that none of the stipulations embraced in the instrument sued on, and pleaded in haec verba in the plaintiff's replications to the defendant's special plea, destroyed its character as a negotiable note.
On more mature consideration, the opinion prevails that the following stipulation: "I or we agree that should there be an error or mistake in the amount claimed by the mortgagee or assignee to be due under this instrument, or whether such error or mistake exists or not, that before I or we file suit to correct same, or for an accounting and redemption, I or we shall first give the mortgagee or his assignee ten days' notice in writing; and the giving of such notice shall be a condition precedent to the filing of such suit; and I or we hereby appoint the cashier, president or manager, or other person serving as cashier, president or manager of the mortgagee, or assignee, at the time said notice is given, as my or our attorney in fact, and authorize such person to examine and audit the account or obligation secured by this instrument for the purpose of correcting any error or errors in said account or obligation, and ascertaining the correct amount legally due by changing the amount of advances made to me or us and eight per cent. per annum thereon as interest, and crediting on the debt all proper credits according to the rule of partial payments, and it is agreed that the amount so ascertained by said attorney in fact shall be the true and lawful amount of the debt secured by this instrument, which shall be paid as a condition to redemption" — confers on the maker the right to a re-examination of the transaction between the parties to the end of ascertaining the amount due and payable, and therefore it is not an unconditional promise to pay a sum certain. This destroys its character as a commercial paper. Code 1923, § 9029; Des Moines Savings Bank v. Arthur, 163 Iowa, 205,143 N.W. 556, Ann. Cas. 1916C, 498; Brooke v. Struthers, 110 Mich. 562,68 N.W. 272, 35 L.R.A. 536.
The note dealt with in Louisville Banking Company v. Gray et al., supra, at the time of its execution was an unconditional promise to pay a sum certain, to wit, $500, and there was no provision in the note that affected its then character, and it was held in that case that the fact that it contained a stipulation authorizing the payee bank to apply deposits of the maker as payment before or after maturity did not alter the fact that the note at its maturity was an unconditional promise to pay a sum certain.
The case at bar is easily differentiated from that. Here the stipulation conferred the right on the maker to require a re-examination of the transaction between the parties to ascertain the sum due regardless of the amount first stated in the note. This right inheres on the note itself. *Page 497 
The rehearing is therefore granted, the judgment of reversal set aside, and the judgment of the circuit court affirmed.
Affirmed.
All the Justices concur, except SAYRE, J., not sitting.